UNITED STATES COURT OF APPEALS

                            FOR THE FIFTH CIRCUIT



                                No. 99-50809


                       LEGION INSURANCE COMPANY,

                                    Plaintiff-Appellant-Cross-Appellee,


                                   VERSUS


                     STEADFAST INSURANCE COMPANY,

                                    Defendant-Appellee-Cross-Appellant.




            Appeals from the United States District Court
                  For the Western District of Texas
                          (A-98-CV-285-SC)
                              November 6, 2000
Before KING, Chief Judge, PARKER, Circuit Judge, and FURGESON*,
District Judge.

ROBERT M. PARKER, Circuit Judge**:

       Legion   Insurance    Company   and   Steadfast   Insurance   Company

appeal from a magistrate judge’s order denying declaratory relief

to both parties.      Legion and Steadfast request a declaration of


  *
   District Judge of the Western District of Texas, sitting by
designation.
  **
    Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                       1
insurance coverage concerning an accident at the business premises

of the insured, ICO, Inc.

      ICO,    Inc.   hired    Carlos   Melendrez   Ruiz   through   Worldwide

Temporary Services, Inc., a licensed provider of temporary workers

in Texas, on May 13, 1996.          Ruiz died in an accident on May 16,

1996, his third day of work at ICO.            The accident occurred when

Ruiz was unloading garbage from a metal plate mounted on a raised

forklift. Ruiz fell from the forklift, and the metal plate dropped

on top of him.       The inexperienced forklift operator jumped off the

machine while it was still moving.          The forklift ran over the metal

plate and crushed Ruiz’s head, killing him instantly.

      The Ruiz family filed suit against ICO alleging negligence and

gross negligence. Under its commercial general liability insurance

policy with Steadfast, ICO was insured up to $1,000,000 with a

$50,000 deductible.          The Steadfast policy did not cover regular

employees and leased workers, but included coverage for temporary

workers.     Several days before scheduled mediation and only a month

before trial, Steadfast issued a reservation of rights letter.

Steadfast argued that Ruiz was a regular employee of ICO, not a

temporary worker as defined in its policy.          Steadfast claimed that

because Ruiz was an employee of ICO, Legion should be liable for

damages under its workers compensation and employment liability

policy.3     In order to settle the case with the Ruiz family, Legion

  3
   Under its contract with ICO, Worldwide was obligated to provide
worker’s compensation insurance. However, Worldwide’s insurance

                                        2
contributed $500,000, Steadfast submitted $300,000 and Worldwide

allotted $50,000 for a total $850,000 settlement.

      Legion filed this action against Steadfast seeking declaratory

relief.    Legion claimed that Steadfast was solely liable for the

entire settlement amount.        In the alternative, Legion argued that

both carriers were concurrently liable for the settlement amount

and that    Steadfast    was    responsible    for   part    of   the   $500,000

contributed by Legion.         Steadfast filed a counterclaim alleging

that Legion owed the entire settlement amount.              Following a three-

day bench trial, the magistrate judge, after considering the

testimony, the exhibits and the arguments of counsel, identified

the disputed facts and legal issues the resolution of which were

necessary to decide the rights of the parties.                Then apparently

misperceiving a judge’s role in formal dispute resolution in the

federal courts, the magistrate judge made neither findings of fact

nor   conclusions   of   law.     Instead     of   deciding    the   case,   the

magistrate judge simply proclaimed that the parties had made a wise

settlement.    If the parties had merely been seeking praise for

their business acumen, it was hardly necessary to seek such through

the mechanism of a declaration of coverage.          The fact that findings

and conclusions may be difficult is no excuse for failing to make

them.

      We are left with no choice except to remand this matter for


carrier denied liability and filed for bankruptcy during the course
of this litigation.

                                      3
the magistrate judge to do what he should have done in the first

place- decide the case.

REMANDED




                               4